Citation Nr: 9932132	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  94-30 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation in excess of 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which initially declined to review the 
veteran's request for an increased rating in excess of 30 
percent for a service-connected psychiatric disorder which, 
at that time, was characterized as an anxiety neurosis.  The 
RO determined that the veteran had not submitted any medical 
evidence of treatment of a psychiatric disability, and that 
there was no basis for reevaluation of that disability.  
Subsequently, the claim was considered by the RO, and the 30 
percent rating was confirmed in an August 1994 rating 
decision.  In the course of the appeal, the veteran's 
psychiatric disorder was re-characterized as PTSD and 
following a December 1997 hearing at the RO, the hearing 
officer assigned a 70 percent rating.  The 70 percent 
evaluation was made effective from May 6, 1993 (the date on 
which the veteran filed his application to reopen his claim 
for a rating increase).  As this was only a partial grant of 
the maximum benefit sought by the veteran, he now continues 
his appeal.

The veteran appears to be raising the issues of entitlement 
to service connection for alcohol abuse as secondary to 
service connected psychiatric disability.  It is noted that 
while service connection may be established for alcohol 
abuse, compensation may not be awarded for this disability.  
See Barela v. West, 11 Vet. App. 280 (1998).  As such, this 
issue is not inextricably intertwined with the issue before 
the Board and is referred to the RO for appropriate action.



FINDINGS OF FACT

The veteran's service-connected PTSD is not of such severity 
as to result in gross impairment in though processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; or disorientation to time and place or memory 
loss for names of close relatives, own occupation or name; 
the PTSD symptoms are productive of no greater than severe 
social and industrial impairment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996).

2.  The criteria for a rating in excess of 70 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (as in 
effect from November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that he admitted 
to having nervous trouble on his pre-induction examination in 
January 1968.  Medical records from his period of active duty 
show occasional treatment for nervousness and tension.  On 
separation from service in December 1970, the veteran filed a 
claim for service connection for a psychiatric disorder.  The 
report of a January 1971 VA examination shows a diagnosis of 
chronic anxiety neurosis.  In a February 1971 RO decision, he 
was granted service connection and a 30 percent rating for 
anxiety neurosis.

On May 6, 1993, the veteran sought an increased evaluation in 
excess of 30 percent for his service-connected psychiatric 
disorder.  

In August 1993, the RO received a VA psychiatric 
hospitalization report which shows that the veteran was 
admitted for inpatient treatment from April to May 1993 for 
alcohol detoxification.  The report noted that the veteran 
had symptoms of PTSD, for which he self-medicated himself 
with alcohol.  However, the only diagnosis shown in the 
report was alcohol dependence.

In July 1994, the RO received a collection of VA counseling 
reports, dating from January 1993 to July 1994, which show 
that the veteran had a history of self-medicating himself 
with alcohol for his PTSD symptoms relating back to his 
military experience in the Vietnam War.  His PTSD symptoms 
were anxiety, depression, social isolation, mistrustfulness 
of others, disturbed sleep, nightmares, intrusive thoughts, 
obsessive memories of his war experiences in Vietnam, memory 
flashbacks, and nearly overwhelming feelings of survivor's 
guilt.  However, the veteran denied having homicidal or 
suicidal ideation.  The veteran was attending Alcoholics 
Anonymous meetings regularly, and the record indicated that 
he was very honest and sincere in his attempts to abstain 
from using alcohol, though he would occasionally experience 
alcoholic relapses.  

Of note is a July 1993 counseling report in which the 
counselor described the veteran's level of anxiety at the 
start of therapy as being nearly incapacitating.  The 
counseling reports indicate that the veteran generally 
responded well to therapy and that his PTSD symptoms 
fluctuated in intensity, with occasional periods of decreased 
symptomatology and improved affect, and were characterized as 
being moderately severe.  The veteran reported an incident in 
which he had been involved in the killing of a Vietnamese boy 
and subsequently hiding the corpse in order to cover-up the 
evidence regarding the boy's death.  He expressed feelings of 
tremendous guilt and stated that it was his belief that 
whatever misfortune or setback he suffered in the course of 
his life was the result of some sort of punishment being 
meted out to him by an external third-party force.  His 
medications included Antabuse for alcoholism and Prozac and 
Trazodone for his psychiatric symptoms.  The counseling 
reports also note that he was employed in construction.  

A counselor's report dated in February 1994 notes that the 
veteran's PTSD symptoms were present but well controlled, and 
that he exhibited adequate behavior control.  A July 1994 
therapist's report shows that the veteran's PTSD was 
moderately severe, but that he maintained his stability and 
sobriety and regularly attended counseling and Alcoholics 
Anonymous meetings.  The July 1994 report also notes that the 
veteran was employed in construction with his brother.  
Although he experienced much anger on the job because he felt 
harassed by his brother, he was happy to have work and a 
source of income.

In November 1994, the veteran appeared before a hearing 
officer at the RO and presented oral testimony in support of 
his claim.  The veteran contended that the medical records of 
his psychiatric treatment indicated that it would be more 
correct to diagnose his service-connected psychiatric 
disorder as PTSD rather than as an anxiety neurosis.  He 
testified that for the past 2 years he went to counseling 
sessions 3 times per week for his psychiatric problems 
(including alcohol treatment) and had an appointment with a 
medical doctor once per month to check on his psychotropic 
medication prescription and psychiatric diagnosis.  He 
reported having trouble sleeping, with disturbed sleep and 
nightmares, though his psychotropic medication had helped to 
alleviate, though not cure, some of his sleeping problems.  
He reported having memory flashbacks of his Vietnam 
experiences and also feelings of anger.  He indicated that he 
was developing some level of insight and understanding 
regarding the origins of his psychiatric symptoms through 
therapy and that he was able to control himself during his 
angry periods.  He admitted to having occasional suicidal 
thoughts and homicidal ideation.  

The veteran stated that he was self-employed at the time as a 
drywall taper.  He described his job as being part-time work 
and solitary in nature.  It involved working in new, 
unoccupied houses under construction.  He felt that this kind 
of work was best suited for him because his PTSD made it very 
difficult for him to work with others or under the 
supervision of others.  The veteran indicated that he relied 
upon his brother, who was in the construction business, to 
give him work to keep busy.  With regard to his employment 
history, he reported that when he first left active service, 
he ran a well construction company, but because he was unable 
to tolerate being with other persons he quit the well 
construction business and took up a career as a truck driver.  
He indicated that he did well at this career because he was 
always by himself on the road, but then he injured his back 
on the job in 1980 and was unable to work as a truck driver 
ever since that time.  He reported that he felt alienated 
from his children, and that he had marital problems largely 
due to his PTSD-induced anger, memory flashbacks, and his 
impaired ability to relax and cope with stress.  He stated 
that when he lived with his wife he slept alone in his own 
separate room.  With regard to his counseling and psychiatric 
treatment, the veteran expressed his opinion that his 
situation had not improved with therapy.  The veteran 
reported that he was uncomfortable with crowds.  Because of 
this, he avoided taking his children to scholastic functions 
or athletic events.

In a November 1994 written statement, the veteran's VA 
therapist reported that the veteran was receiving individual 
and group psychotherapy and medication for PTSD and substance 
abuse.  The veteran's PTSD caused him to experience 
frightening intrusive thoughts, depression, a low tolerance 
for frustration, fear of crowds, and a need to isolate 
himself from others.  The veteran also experienced 
overwhelming feelings of guilt, especially with reference to 
his own children, believing that injuries that occurred to 
them were retribution for acts he committed as a soldier in 
Vietnam.  The therapist remarked that despite the veteran's 
gains which he made over the years in managing his PTSD, he 
continued to remain severely affected by his psychiatric 
disorder.  The plan of his therapist was for him to continue 
his treatment.

In a February 1995 written statement, the veteran's addiction 
therapist reported that the veteran had successfully 
concluded his involvement in a substance abuse rehabilitation 
program.  The therapist associated the veteran's history of 
substance abuse as being related to his attempts at self-
medicating himself to treat his PTSD, which was manifest by 
nightmares, memory flashbacks, insomnia, irritability, 
depression, and social isolation.  According to the 
counselor, at the time of her statement, the veteran was 
self-employed but had experienced frequent (and at times 
long-term) lapses in employment due to PTSD and substance 
dependence.  The therapist described the veteran as being 
highly motivated to continue his PTSD counseling and therapy.

The report of a November 1994 VA examination shows that the 
veteran had a diagnosis of PTSD and a history of amphetamine 
abuse and alcoholism.  At the time of the examination, the 
veteran had been abstinent from amphetamines for 4 years, and 
abstinent from alcohol for about one month.  He reported that 
he was self-employed as a dry wall laborer, and that he had 
been working for himself for approximately 6 years.  He also 
reported having marital troubles.  The examiner noted that 
the veteran's PTSD was significant for recurrent intrusive 
recollections of stressful events, distressing dreams, and 
memory flashbacks.  The veteran avoided activities and 
situations which would arouse thoughts and memories of his 
traumatic experiences during his service in Vietnam.  He felt 
detached from others, had a diminished interest in 
significant activities, and had a restricted range of affect.  
He also experienced sleeping problems, outbursts of anger, 
difficulty with mental concentration, hypervigilence and had 
an exaggerated startle response.  The diagnoses were PTSD, 
alcohol dependence in partial remission, and psychoactive 
substance dependence (amphetamines) in remission.  His Global 
Assessment of Functioning (GAF) score was 50.

A VA psychiatric hospitalization report shows that the 
veteran received inpatient treatment from December 1995 to 
January 1996.  He was initially admitted for alcohol 
detoxification and thereafter underwent individual and group 
psychotherapy, milieu therapy, and trauma therapy.  At the 
time of treatment, the veteran was not working because of a 
fracture injury of his right foot which was in the process of 
recovering.  He admitted that his alcohol abuse played a role 
in the events which led to his right foot fracture.  He 
reported a history of employment performing dry walling jobs, 
and that he worked at his brother's contracting business.  On 
mental status examination, the examiner described the veteran 
as a well-kempt, pleasant, good looking man who appeared 
younger than his stated age of 48 years.  He was alert and 
oriented times three with good cognitive functions, good 
attention spans, and good short and long term memory.  He 
displayed a full affective range.  His mood was depressed on 
admission.  He denied having hallucinations or suicidal or 
homicidal ideation, and he did not display any delusional 
thinking.  The report noted that the veteran appeared to have 
good insight into his problems as he was observed to be very 
honest and open about his psychological status.  He was 
discharged with diagnoses of PTSD, alcohol abuse/alcohol 
dependence, and history of cocaine, marijuana, and 
amphetamine abuse.  His GAF score was evaluated as 40, with 
60 being his highest score in the past year.

A January 1997 VA psychiatric examination report shows that 
the veteran had an employment history in which he worked on 
an on-and-off basis in the dry wall business with his 
brothers and occasionally performed contract work for his 
brother or for other people.  His income was from these jobs 
and his VA disability compensation.  The veteran reported 
that he thought about his experiences in Vietnam on a near-
daily basis and that he encountered constant reminders of 
these memories.  Specifically, he reported that seeing his 
13-year-old child reminded him of an incident in which he and 
several other soldiers shot and killed a young boy and then 
hid the corpse.  He reported that he "frequently spaces out 
thinking about (this) and other experiences in Vietnam."  He 
stated that he had interrupted sleep and nightmares related 
to Vietnam.  

The veteran admitted that he was withdrawn from any family 
relationships and kept himself very isolated from others, 
speaking only with his wife and, every few months, with his 
mother.  He reported that he had only two friends, to whom he 
spoke with, neither on a regular basis.  He spent most of his 
days in his house in which he read and avoided speaking with 
others, except for when he went to work with his brothers.  
He avoided exposing himself to any kind of stimuli, such as 
war movies, parades, or July 4th celebrations, which might 
prompt memories of his wartime experiences.  He reported that 
he was startled by loud noises and could not tolerate being 
in crowds.  He also experienced outbursts of anger and would 
occasionally physically lash out at others.  He sometimes got 
involved in fights when the topic of Vietnam was discussed.  
The veteran did not enjoy speaking of his traumatic 
experiences and only discussed them with his therapist.  He 
stated that he found his discussions with his therapist and 
the use of psychotropic medication (identified as Prozac and 
Trazodone) to be helpful.  He admitted using alcohol on a 
near-daily basis and reported that it helped to reduce his 
anxiety and temporarily made him forget about his traumatic 
experiences.  He denied using any other substances.  (The 
examination report makes note of the fact that the veteran 
had initially appeared for the psychiatric evaluation 
smelling of alcohol and was in an intoxicated state.  Because 
of this, he was re-scheduled for an evaluation the following 
day.  At the present examination, he was sober and not under 
any alcoholic influence.)  The veteran reported having 
several traumatic memories involving incidents of violence 
and death which allegedly occurred during his period of 
military service in Vietnam.  

On mental status examination, the veteran was alert and 
oriented times three with no gross cognitive deficits.  He 
appeared well-groomed, spoke coherently, and made good eye 
contact with the examiner, presenting an expressive and sad 
face.  The examiner reported that the veteran cried 
frequently during the interview, especially when discussing 
his traumatic experiences in Vietnam.  He displayed an 
appropriate affect and his mood was very sad.  He had no 
thought disorder, was not delusional, suicidal, or homicidal, 
and denied having any hallucinations.  The diagnoses were 
PTSD, alcohol dependence, and history of polysubstance abuse, 
with a GAF score of 50 (with a 50 also assessed as his GAF in 
the prior year.)

In the examiner's assessment, he commented that the veteran's 
psychiatric symptoms met the criteria for PTSD based on the 
presence of intrusive memories, flashbacks, and nightmares of 
his traumatic experiences in Vietnam.  He also displayed a 
significant startle response and avoidance behavior regarding 
stimuli which would provoke his Vietnam memories.  
Additionally, he had a significant history of alcohol 
dependence of many years' duration, without progress of 
treatment due to his drinking at that time.  The examiner 
remarked that the veteran's PTSD caused him moderate 
impairment of his industrial capacity, evidenced by his 
inability to sustain a job for any length of time.  In this 
regard, the examiner noted that most of the veteran's jobs 
were temporary assignments he performed for his brothers.  He 
had significant difficulties with flexibility and 
adaptability in work positions that made it difficult for him 
to consider any alternate work.  The veteran also had severe 
social impairment as a result of PTSD, evidenced by his 
isolation, noncommunication with his family and relatives, 
and difficulties with intimacy.  The veteran was judged to be 
competent to manage his own funds, but the examiner stated 
that he could become incompetent if he continued to use 
alcohol as it affected his PTSD.  The examiner contemplated 
the possibility of adjudicating a fiduciary for purposes of 
controlling the veteran's VA compensation funds. 

At a December 1997 RO hearing, the veteran testified that he 
had left the family business due to repeated arguments with 
his brothers, and that he now worked for an outside 
contractor as a drywall construction worker.  The veteran 
indicated that this was a worsened situation because when he 
worked for his brothers he was allowed to work alone.  
However, with his new employer, he was placed in the company 
of others.  The veteran reported that he tried as best as he 
could to avoid socializing or talking with his other co-
workers, but that his work situation made this impossible 
because.  According to the veteran, his co-workers did their 
jobs poorly, and he was compelled to do their work over again 
in order to correct their errors, which then led to 
disagreements and arguments.  He also disliked being told 
what to do, having others get in his way, and being "pushed 
around."  He indicated that the arguments on the job had 
occasionally escalated to the point that he was on the verge 
of violence.  He believed that Vietnam was the trigger behind 
all of his social problems. 

The veteran testified that he experienced marital 
difficulties because of PTSD, and that his first marriage 
failed and his second marriage fluctuated between periods of 
separation and reconciliation.  He alternated between living 
with his wife and family and living separately in his own 
apartment.  At the time of this hearing, he was separated 
from his wife.  He stated that he was unable to discuss his 
PTSD problems with her, and that he was also distant and 
estranged from his children, especially his 14-year-old son, 
though he expressed love for his children.  He reported that 
he experienced memory flashbacks and nightmares approximately 
3 times per week, with associated interference with his 
sleep.  He admitted that he had resumed drinking again as he 
obtained better sleep with alcohol.  He stated that he had 
been on medication when he had been receiving psychiatric 
treatment, and that the medication had helped his condition.  
However, he had not used medication since his departure from 
the program, and he had not received therapy for over two 
years.  He stated that his treatment bothered him because it 
forced him to discuss unpleasant memories of his military 
service.  However, he also stated that he could not find a 
therapy program which accommodated his schedule as he could 
only appear for therapy in the evening hours.  He reported 
that he was experiencing considerable financial difficulties 
at that time, and that he was on the verge of bankruptcy.  He 
stated that his PTSD symptoms made it very difficult for him 
to work and generate income. 

The veteran testified that he was isolated from society and 
from his family (to include his wife, his children, and his 
brothers), and that he avoided crowds and could not tolerate 
loud noises.  This was especially problematic when he was on 
a job assignment because his other co-workers liked to work 
with music playing.  When he encountered Asian people, he 
would be reminded of Vietnam and would experience feelings of 
sadness and regret.  He generally tried to avoid all stimuli 
which would provoke his traumatic memories of his involvement 
in the Vietnam War, but would still have intrusive thoughts 
about Vietnam every day.  He reported that seeing people 
wearing combat fatigues disturbed him very much.  He reported 
that he had problems being in crowded environments such as 
shopping centers because people, in general, upset him or 
made him angry because they got in to his way, cut him off in 
line, or would bump into him without excusing themselves.  
For the same reasons, he had problems working on the job with 
other persons because he could not tolerate their presence or 
their idiosyncrasies.  He expressed his opinion that his co-
workers were stupid, incompetent, foolish, or indulged in 
meaningless or pointless behavior.  However, he knew that he 
had to restrain himself as best as he could when working, 
which in turn led to additional stress from having to keep 
his impatience, anger, and rage contained and unreleased.  He 
also expressed considerable frustration and anger with the VA 
system.  He admitted to experiencing homicidal and suicidal 
ideation on a near-daily basis, with occasional episodes of 
anger with outbursts of physical violence.  He indicated that 
he was not at the point where he would actually kill himself 
or others as he restrained himself for the sake of his 
younger children.  The veteran also was obsessive about the 
security of his home or apartment and always had to assure 
himself that the doors and windows were secured and locked 
before going to sleep.  He admitted to being constantly 
nervous and also of having depression and occasional panic 
attacks, but he characterized the panic attacks as being not 
as bad as his other symptoms.

A May 1999 VA Report of Contact shows that the veteran had 
appeared at the RO for a scheduled Travel Board hearing but 
his representative had erroneously believed that he was not 
going to attend and had left the RO prior to his arrival.  
The veteran was offered an opportunity to be re-scheduled for 
another Travel Board hearing date but he declined because he 
was starting a new job and was unable to get the time off 
from work necessary to appear for a hearing.  The Report of 
Contact shows that the veteran desired to be scheduled for a 
Travel Board hearing on the next opportunity that a Board 
Member visited the RO.  However, in a subsequent statement 
dated in October 1999, the veteran, via his representative, 
declined to be scheduled for another hearing and requested 
the Board to proceed with the adjudication of his appeal.

II.  Analysis

To the extent that the veteran contends that his service-
connected PTSD was productive of a greater level of 
impairment than that which was reflected by the 70 percent 
evaluation currently assigned, his claim for an increased 
rating is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999), in that it is not 
inherently implausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  Relevant evidence has been properly 
developed, and no further assistance is required to comply 
with VA's duty to assist.  Id. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1999).

In the current appeal, the veteran's service-connected PTSD 
has been evaluated by the RO following consideration of the 
old and new schedular criteria for rating psychoneurotic 
disorders contained in 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  In this regard, the regulations were changed 
effective November 7, 1996.  Therefore, in the case at issue, 
the Board must also consider the applicability of the 
provisions of both the old and the new ratings schedule for 
evaluating PTSD and rate this psychiatric disability using 
the version of the regulations which are most favorable to 
his claim.  See Karnas v. Derwinski, 1 Vet. App 308 (1991).  
However, because effective date rules under 
38 U.S.C.A. § 5110 (West 1991 & Supp.1999) prohibit an award 
based on a liberalizing law or regulation for the period 
prior to the effective date of the law or regulation, the 
revised psychiatric rating criteria are not for application 
for the period prior to November 7, 1996.  See DeSousa v. 
Gober, 10 Vet. App. 461 (1997).

The veteran's service-connected PTSD is rated as 70 percent 
disabling, based on the pre-November 7, 1996 rating criteria, 
effective from May 6, 1993 (the date on which his claim for a 
rating increase was filed).  Prior to the revisions of 
November 7, 1996, the regulations for rating PTSD provided 
that a 70 percent evaluation requires that the ability to 
establish or maintain effective or favorable relationships 
with people be severely impaired, and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the veteran's ability to obtain and 
retain employment.  A 100 percent evaluation is warranted 
where the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
from the community.  The evidence must demonstrate that the 
veteran suffers from totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or that the veteran is 
demonstrable unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (pre-November 7, 
1996).  In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the 
United States Court of Appeals for Veterans Claims upheld the 
Secretary's interpretation that the criteria in DC 9411 for a 
100% rating "are each independent bases for granting a 100% 
rating."  (This interpretation pertained to the criteria in 
effect prior to November 7, 1996.)

Additionally, for cases such as the present one on appeal, in 
which the only compensable service-connected disability is a 
mental disorder assigned a 70 percent evaluation, where the 
evidence demonstrates that such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned a 100 
percent schedular evaluation under the appropriate diagnostic 
code.  38 C.F.R. § 4.16(c) (pre-November 7, 1996).

Applying the aforementioned pre-November 7, 1996 criteria to 
the facts of the case, the evidence shows that the veteran is 
not more than severely disabled as a result of his PTSD.  The 
whole body of the objective medical evidence associated with 
the claims folder, with special emphasis on the findings and 
conclusions of the January 1997 VA psychiatric examination 
report, shows that the veteran's PTSD caused him to 
experience at least moderate impairment of his industrial 
capacity, evidenced by his inability to sustain a job for any 
length of time, and also to experience severe social 
impairment, evidenced by his isolation, noncommunication with 
his family and relatives, and difficulties with intimacy.  A 
GAF score ranging between 40 to 60 is demonstrated by the 
evidence, indicating that at its worst, he experienced some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work.)  
(See Global Assessment of Functioning Scale contained in The 
American Psychiatric Association, Diagnostic & Statistical 
Manual, 4th Edition (1994)).  

The veteran's oral testimonies, as presented at RO hearing 
conducted in November 1994 and December 1997, indicate that 
it is his social functioning abilities which are the most 
adversely affected by his psychiatric disorder and which are 
in fact, quite severe.  However, the evidence does not tend 
to show that he is virtually isolated from the community.  
Though he is very withdrawn and spends as much time as 
possible away from others, he has demonstrated that he is 
able to participate in society to the minimal degree 
necessary to obtain work in the construction industry.  
Consideration has been given to the fact that the veteran was 
at one time employed primarily through his brothers; and that 
the VA examiner commented in January 1997 that most of the 
veteran's jobs were temporary assignments performed for his 
brothers; and that the veteran had significant difficulties 
with flexibility and adaptability in work positions which 
would make it difficult for him to consider any alternate 
work.  However, the veteran's 1997 hearing testimony shows 
that he has been demonstrably able to obtain employment on 
his own without having to depend on his family to provide him 
with work.  

As recently as the VA Report of Contact of May 1999, the 
veteran indicated that he was working.  The ability to seek 
and obtain employment on his own initiative, even if it were 
only temporary assignments, indicates a level of social and 
industrial functioning which, however severely impaired, does 
not meet the criteria for a total rating.  The aforementioned 
ability to obtain employment on his own demonstrates that the 
veteran does not live in a state of social impairment which 
more closely approximates virtual isolation from the 
community.  Though he admitted to having occasional panic 
attacks and angry, sometimes violent outbursts, the evidence 
does not tend to indicate that he is totally incapacitated by 
his psychoneurotic symptoms or is demonstrably unable to 
obtain or retain employment, such that assignment of a total 
rating is warranted.  Though his PTSD is currently rated as 
70 percent and is his sole, compensable service-connected 
disability, the evidence does not demonstrate that he is 
entirely precluded by his PTSD from securing or following a 
substantially gainful occupation.  In this regard, the Board 
notes that he has a history of back problems from a back 
injury which was incurred in 1980 while working as a truck 
driver, and that it was his back problems and not his PTSD 
which ended his career as a trucker.  Thus, a total rating 
based on 38 C.F.R. § 4.16(c) (pre-November 7, 1996) is not 
warranted.  Moreover, the Board concludes that the 
constellation of his psychoneurotic symptomatology more 
closely approximates the criteria for a 70 percent schedular 
rating for PTSD under Diagnostic Code 9411 of the old 
regulations.

As of November 7, 1996, the revised ratings criteria for 
evaluating the veteran's PTSD went into effect.  In addition 
to the aforementioned criteria under the old regulations 
which had been discussed previously, the revised schedule 
provides that a 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities, speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation, neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411 
(1999).

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place, memory loss for names of 
close relatives, own occupation, or own name.

Applying the new, revised, post-November 7, 1996 rating 
criteria to the veteran's service-connected PTSD, the 
evidence, as previously discussed, shows that an evaluation 
in excess of 70 percent rating is not appropriate.  The 
evidence, in particular the mental status examination 
portion of the January 1997 VA examination, does not show 
that the veteran suffers from hallucinations or delusional 
thinking, nor that his thought processes or abilities to 
communicate his ideas, emotions, and symptoms are grossly 
impaired.  Though he does have homicidal and suicidal 
ideation and a history of violent outbursts, his 1997 
hearing testimony shows that he is able to exercise 
sufficient self-restraint for the sake of his children that 
he does not present the level of physical threat to himself 
and others that he presents himself to be a persistent 
danger.  His medical examinations routinely describe him as 
being well-groomed and well-kempt in appearance and being 
oriented on all spheres.  There is no impairment of memory 
loss to the degree that he is unable to remember who he is 
and whom others are in relation to himself.  Therefore, the 
veteran's claim for an increased rating in excess of 70 
percent for PTSD is denied.  Because the evidence in this 
case is not approximately balanced with regard to this 
issue, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

In conclusion and as previously discussed, the application of 
either the old or new psychiatric rating criteria to evaluate 
the veteran's service-connected PTSD does not confer any 
greater benefit over the other.  No more than a 70 percent 
evaluation is supported by the evidence under either the old 
or new rating criteria.  

In considering the issue presented on appeal, the Board is 
mindful of the decision in Norris v. West, 2 Vet. App. 413 
(June 9, 1999), wherein it was held that because the 
appellant had a seventy percent service-connected rating for 
his psychiatric disability, he met the threshold schedular 
criteria to be eligible for consideration for a total 
disability rating based on individual unemployability.  Thus 
an informal claim was deemed to have been raised.  In the 
case before the Board, the undersigned does not find that 
this issue is being raised as the veteran has not alleged 
unemployability due to his service connected psychiatric 
disability.  Hearing testimony from late 1997 indicated that 
the veteran was employed.


ORDER

An increased evaluation in excess of 70 percent for service-
connected PTSD is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

